DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Background
The Applicant’s Request for Continued Examination submitted the Response to Final Action, filed on 12/10/21, has been granted.
The amendments to the claims in the Applicant’s Response have been entered.
According to the Response, claims 1-20 were pending.  Claims 1, 7, and 18 have been amended.  No claims have been added or canceled.  Thus, claims 1-20 remain pending.

Response to Arguments
The Applicant’s arguments with respect to the rejection of claims 1-5, 7-9, and 11-16, 18, and 19 under § 103 as being obvious over US Pub. No. 2005/0053450 to Kantola et al. in view of DE 10 2011 108269 A1 to Beer have been fully considered and are persuasive.  Therefore, the claim rejection has been withdrawn.
The Applicant’s arguments with respect to the rejection of claim 6 under § 103 as being obvious over Kantola et al. in view Beer, supra, as applied to claim 1, and further in view of US Pub. No. 2003/0226744 to Lykkegaard et al. have been fully considered and are persuasive.  Therefore, the claim rejection has been withdrawn.
The Applicant’s arguments with respect to the rejection of claim 10 under § 103 as being obvious over Kantola et al. in view Beer, supra, as applied to claim 1, and further in view of US Pub. No. 2014/0356111 to Lykkegaard et al. have been fully considered and are persuasive.  Therefore, the claim rejection has been withdrawn.

Claim Rejections - 35 USC § 112
Claims 1-7 are rejected under § 112(b) as being indefinite for failing to particularly point out and distinctly claim what the Applicant regards as the claimed invention.  Claim 1 recites the limitation “the bottom rail” in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, claim 1 is indefinite as well as claims 2-7 which depend therefrom.  Correction is required.
Claims 7-20 are rejected under § 112(b) as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  Claim 7 is on a method of storing and retrieving articles for a storage and retrieval system.  However, the method claim only recites 1 step: “operating the storage and retrieval system in two modes of operation.”  Although the claim attempts to further define the claimed two modes of operation, there is no mention of the actual steps (in 

Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under § 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: claim 1 is on a multi-modal storage and retrieval system, featuring a second mode of operation where a single rack region serving device is used for serving both the first rack region and the second rack region where there are two rack region serving devices on a common bottom rail and there is a physical barrier between the rack regions in the first mode of operation.  US Pub. No. 2005/0053450 to Kantola, the closest prior art, discloses a storage and retrieval system with two rack region serving devices configured to operate in tandem on a single bottom rail.  Therefore, claim 1 is allowable as well as claims 2-6 which depend therefrom.
Furthermore, independent claim 7 is also allowable as it recites features like the features above in claim 1.  Claims 8-20 are allowable as they depend from claim 7.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655